Judgment unanimously affirmed. Memorandum: Supreme Court properly denied the motion of defendant seeking suppression of physical evidence and his statement to the police as the fruits of an illegal arrest. At the suppression hearing, the arresting officer testified that he observed defendant in the driver’s seat of an illegally parked vehicle. The officer ran a computer check on the license plate and discovered that the plate had been reported stolen by its owner. That information provided the officer with probable cause to arrest defendant (see, People v Davis, 277 AD2d 462, 463, lv denied 96 NY2d 757; People v Vaccaro, 214 AD2d 981, lv denied 86 NY2d 742; see also, People v Brown, 246 AD2d 603, lv denied 91 NY2d 1005). (Appeal from *1012Judgment of Supreme Court, Monroe County, Mark, J. — Criminal Possession Weapon, 3rd Degree.) Present — Green, J. P., Pine, Hurlbutt, Kehoe and Gorski, JJ.